Citation Nr: 0200630	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  94-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic pathology 
of the left knee.

2.  Entitlement to service connection for chronic pathology 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and from September 1990 to July 1991.  The veteran also has 
unverified periods of active duty for training (ACDUTRA) and 
inactive duty with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied in pertinent part 
entitlement to service connection for the above-noted claims.  
The denials of service connection were duly appealed.

The Board notes that the July 1993 rating decision also 
denied service connection for a sinus disorder and 
hypertension.  These claims were also the subject of a 
perfected appeal, but service connection for a sinus disorder 
was established by the RO in September 2001 and hypertension 
in November 1998.  The RO's actions were a full grant of the 
benefits sought, and there is no longer an outstanding issue 
of fact or law pertaining to these claims.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

In June 1996 and May 1999, the Board remanded this case to 
the RO.  The Board finds that the RO has substantially 
complied with the directives of the Board's previous remands.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Although the Board mandated in the May 1999 
Remand that the veteran's periods of National Guard duty be 
verified, the Board finds that this mandate was relevant to 
the issue of service connection for a sinus disorder rather 
than those issues that remain in appellate status.  The 
veteran's allegations of injuries to his knees occurred 
during periods of active duty that have been verified.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's current left knee degenerative arthritis is 
not shown to be the result of any disease or injury that 
occurred during the veteran's periods of active service.

3.  The veteran's current right knee degenerative arthritis 
is not shown to be the result of any disease or injury that 
occurred during the veteran's periods of active service.


CONCLUSIONS OF LAW

1.  A chronic pathology of the left knee was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

2.  A chronic pathology of the right knee was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties under the VCAA to provide notice to, and to assist, 
are met.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating 
decisions, the Statement of the Case, and Supplemental 
Statements of the Case (SSOC), and the Board's previous 
remands informed the veteran and his representative what was 
needed to substantiate the claim and complied with VA's 
notification requirements.

Next, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  The Board notes that at a personal 
hearing in the RO in December 1993 the veteran described 
receiving private medical treatment for his knees in 1992 and 
1993.  Pursuant to the Board's remand in June 1996, the RO, 
in July 1996, sent the veteran a letter requesting that he 
provide the names of the treating physicians and noting the 
Board's interest in certain specified medical records, 
including the records of his 1993 knee surgery.  He was 
requested to complete the enclosed forms authorizing the 
release of such medical records to the VA.  He did not 
respond with any pertinent information, nor were any 
completed authorizations received by the RO.  A followup 
letter was sent in October 1996, and in April 1997 the RO 
again sent him a letter requesting the information and 
providing the forms to authorize the release of the medical 
records.  No pertinent response or completed forms were 
received.  The Board believes that the RO made all reasonable 
efforts to obtain the private medical records concerning 
treatment for the veteran's knees in 1992 and 1993.  

Otherwise, the veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases for denial of his claims.  The RO has obtained 
all available service medical records from his periods of 
active and National Guard duty.  In addition, he has been 
provided several VA medical examinations in connection with 
his claims.  Another medical opinion is not necessary, as the 
record contains sufficient medical evidence to fairly decide 
the merits of the claims.  See 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication that the evidentiary record is incomplete. 

The Board concludes that the RO has complied with, or 
exceeded, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
considered the claims on the merits, and did not base its 
determinations on the concept of a well-grounded claim.  The 
RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  

Evidence

Review of the veteran's service medical records reveals that 
the veteran's entrance examination and report of medical 
history note no pertinent abnormalities.

In September 1974, the veteran complained of pain in the 
right distal third of the femur.  An examination of the knee 
showed no evidence of injury or spasm.

In December 1974, the veteran was hit on his right leg.  No 
abnormality was found on examination.  

In March 1976, the veteran complained of a small nodule on 
the right mid patella for three weeks.  A March 1976 X-ray 
examination report notes that films of the right knee 
revealed no evidence of fracture, dislocation, destructive 
lesions or other significant abnormality.  There was no 
significant knee joint space abnormality.  The knee was noted 
to be normal.

On the veteran's separation examination in April 1976, no 
abnormality of the lower extremities was noted.  The examiner 
did note a loose body of the right knee due to old trauma.

Later in April 1976, the nodule was again noted on an 
orthopedic referral slip.  It was noted as a loose body in 
the anterior right knee for the previous four months.  It was 
tender and pea size.  X-ray examination was noted to be 
normal.  A later report notes the veteran did not keep the 
orthopedic appointment because of Panama.  In addition to the 
right knee loose body, the veteran complained that his right 
and left legs were painful all the time.  It was noted that 
he had repelled out of a helicopter.  The diagnoses were 
loose body in the right anterior knee and possible pulled 
Achilles tendon.  

On the August 1976 enlistment examination for the National 
Guard, no abnormalities were noted in the lower extremities.  
On medical history he denied a trick or locked knee.

On the veteran's April 1978 enlistment examination for the 
National Guard, no abnormalities were noted in the lower 
extremities.  On the veteran's report of medical history, the 
veteran noted that he had never had arthritis, rheumatism, or 
bursitis, and had not had a "trick" or locked knee.

The service medical records from the veteran's second period 
of active service when called up for Operation Desert Storm 
have also been associated with the claims folder.  In June 
1991, the veteran was referred for an orthopedic examination 
because of complaints of right anterior knee pain where he 
frequently bumped it and sat with his knee bent.  On 
examination, his right knee was tender at the prepatellar 
bursa but was not swollen.  He had a full range of motion.  
The diagnosis was right knee prepatellar irritation.

A June 1991 National Guard examination found the veteran's 
lower extremities to be normal.  The veteran reported on his 
report of medical history that he did not have a trick or 
locked knee.

On an April 1992 over 40 PT program report of medical 
history, the examiner noted that the veteran had a left knee 
injury in 1991 that was still painful.

The veteran was examined by VA for compensation purposes in 
January 1993.  The veteran reported that he slipped and fell 
on his right knee, it became swollen, and he was seen in the 
emergency room.  He was given medication and subsequently it 
got better.  He reported that he fell off an APC while on 
active duty in 1973.  He hit his left knee on the side of a 
truck.  The diagnosis was arthralgia of the knees with 
flexion and extension to 115 degrees.  The examiner noted 
that there was no swelling, deformity or other impairment of 
the knees.

Private medical records dated in 1993 and 1994 from Dr. R. L. 
G. were submitted.  These do not show any evidence of 
complaint, treatment, or diagnosis of a knee disorder.  The 
veteran noted in a history of hospitalization or surgery 
question that he had "left knee (microcopy) [sic]".

The veteran was examined by VA again in August 1996.  He 
reported that he had had left knee pain since 1973 when he 
slipped and fell.  He reported that he had arthritis in that 
knee.  The knee swelled.  The right knee was reportedly 
injured in 1991 when he wedged his knee between boxes.  The 
veteran was noted to have had arthroscopic surgery on the 
right knee at a Huston clinic.  The knee was not much trouble 
at that time.  The left knee sometimes popped and hurt.  The 
examiner noted that the veteran walked with a limp and could 
stand on heels and toes.  He could do a full squat.  There 
was no swelling or deformity of the knees.  The knees were 
noted to be stable.  The range of motion was equal in both 
knees at 0 to 140 degrees.  The diagnosis was degenerative 
joint disease of both knees.  The examiner noted that the 
questions in the [remand] letter really had no answer and 
that the injuries he described in 1973 and 1993 were 
relatively minor and the examiner thought it unlikely to 
cause traumatic changes in the knees.

The veteran was most recently examined in September 2001.  
With regard to his left knee, the veteran gave a history of 
having had an injury to the left knee some time between 1973 
and 1976 when he slipped and fell off a tank.  He reported 
that he had been given profiles in the military for the left 
knee problem but had not received any physical therapy.  He 
did not remember whether he had taken any medication when he 
was in the military for the left knee problem, but he 
reported having had two surgeries on the left knee.  He 
reported they were arthroscopic surgeries after he came out 
of the military in which they reportedly removed bone spurs 
and scraped bone.  He was told that there is arthritis of the 
left knee.  The last arthroscopic surgery was in July of 
2000.  He described pain and stiffness in the left knee.  He 
reported that the knee gives out, and he used a hinged left 
knee brace.  Aggravating factors for the left knee pain 
included kneeling, stooping down, and walking excessively.  
Alleviating factors were medications, Naprosyn and analgesic 
cream.  He denied any constant pain in the left knee, but he 
noticed pain when he knelt or stooped down.  He reported that 
he used a cane and crutches after the surgeries but did not 
use them on a regular basis.  He reports that the left knee 
problem has been affecting his daily activities.  The veteran 
was unemployed.  He described more swelling when he did any 
excessive activities.

The veteran reported, "the right knee is nothing like the 
left knee.  It bothers me a little bit."  He denied having 
had any injury to the right knee and not much pain, swelling, 
or any other inflammatory signs.  There was no history of 
giving out of the right knee.  He did not use any right knee 
brace.  

On physical examination, the veteran ambulated without any 
difficulty.  He did not use any assistive device.  He was not 
wearing a left knee brace at that time.  Examination of the 
left knee revealed a slightly swollen and hypertrophic knee 
with some soft tissue swelling, but no effusion was noted.  
Scars were noted anteriorly over the left knee from previous 
childhood injuries.  There was tenderness noted on either 
side of the patella.  The left knee flexed to about 130 
degrees and extended to 0 degrees associated with pain and 
crepitus.  No instability was noted.

Examination of the right knee revealed a normal examination 
without any swelling, effusion, tenderness, or any decreased 
range of motion.  Full range of flexion of 140 degrees and 
extension of "30 degrees" were elicited in the right knee 
at that time associated with very mild crepitus but no pain.  
Deep knee bends could not be performed normally in the left 
knee.  Otherwise, his gait was unremarkable.

The diagnoses were post-traumatic degenerative joint disease, 
left knee, with functional loss due to pain mild; and right 
knee pain, functional loss due to pain very minimal at that 
time.

Law and Regulation

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Notwithstanding, service 
connection may be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000); see Cosman v. Principi, 
3 Vet. App. 303, 305 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2000), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post- service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  The Court further 
determined chronicity was not demonstrated when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The Court stated that it clearly held in Savage that section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

Analysis

The veteran has submitted satisfactory evidence of a current 
diagnosis of traumatic degenerative arthritis of the left 
knee and degenerative arthritis of the right knee.  He must 
however show, as required by the law and regulation noted 
above, that these current disorders are the result of disease 
or injury that occurred while the veteran was engaged in 
active service.

The Board accepts the veteran's account of an injury to his 
left knee in 1973.  However, there is no supporting 
contemporaneous medical evidence that indicates an injury to 
the veteran's left knee, and the extent or diagnosis of that 
injury is therefore unknown.  Medical records for many years 
subsequent to the date the veteran attributes to his left 
knee injury do not indicate any complaint, treatment, or 
diagnosis relevant to an injury to the veteran's left knee.  

The evidence does not show a diagnosis of chronic left knee 
pathology during service nor does post service evidence show 
chronic left knee pathology until the early 1990's, long 
after the veteran's period of active service in the 1970's 
during which he dates the onset of his injury.  On an April 
1992 report of medical history, the veteran noted a history 
of a 1991 injury to the left knee; however, it was not 
reported when in 1991 the alleged injury occurred, the 
medical records from his 1990-1991 period of service refer 
only to problems with his right knee, and on subsequent 
examinations and during his personal hearing he reported only 
the 1973 left knee injury.  The record does not reflect any 
significant left knee injury in service or any chronic 
residuals of an inservice left knee injury.  The veteran 
reported undergoing arthroscopic surgery to the left knee in 
early 1993.  As noted above, the RO was unable to obtain 
those records because the veteran failed to provide the 
requested authorization for release of those records.  Even 
assuming that arthritis was found at that time, it would have 
been more than one year after service discharge in July 1991.  
On the current record, arthritis of the left knee was shown 
even later after service, that is, in August 1996, five years 
after service discharge.  The record contains no competent 
medical evidence linking current traumatic or degenerative 
arthritis of the left knee to service or any incident 
therein.  Rather, the VA examiner in 1996 considered it 
unlikely that his current knee disability was related to any 
inservice injury.

With regard to the veteran's right knee, service medical 
records do indicate a nodule or prepatellar loose body in the 
right knee found during his first period of service, but 
subsequent to April 1976, there is no further mention of this 
in the available medical records.  The veteran states that he 
was injured while serving in Saudi Arabia during Operation 
Desert Storm.  Review of the service medical records 
indicates a complaint of pain in the right knee related to 
frequent bumping and sitting with his knee bent in June 1991, 
the diagnosis was prepatellar irritation.  The veteran 
separated from service in July 1991.

While there is evidence of prepatellar irritation in the 
veteran's right knee during service, there is no competent 
medical evidence that relates this finding to degenerative 
arthritis in that knee, two different disease entities.  
There is likewise no competent medical opinion of record that 
relates the veteran's current right knee disorder to the 
"nodule" noted in the veteran's right knee prior to the 
veteran's separation from service in 1976.  There is no 
mention of this "nodule" in the right knee on current 
examination.  Arthritis of the right knee was first shown 
more than one year after discharge from his second period of 
service.

The veteran contends that his current chronic pathology, 
diagnosed as degenerative arthritis in the knees, is related 
to the injuries in service.  The only competent medical 
opinion that squarely addresses this issue is the August 1996 
VA examiner's, in which he noted that it was unlikely.  

Absent a competent medical opinion directly associating the 
in service injuries with current pathology, the question 
becomes whether the veteran developed a chronic disease shown 
as such in service.  In this case, the medical evidence does 
not establish that he developed a chronic left or right knee 
disorder during any period of service.  The only 
contemporaneous medical evidence, the veteran's periodic 
examinations, does not support the veteran's contention that 
he had chronic knee disorders at his exit from active service 
or during National Guard service.  

The veteran has not submitted any medical evidence of 
continuity of symptomatology, such as treatment records for 
degenerative arthritis, or even undiagnosed pain in the left 
or right knee during the interim period.  Absent some 
evidence, either a competent medical opinion or evidence of 
continuity of symptomatology, the Board cannot find the 
requisite connection between the veteran's current disorder 
and his periods of active service.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection of his 
left and right knee disorders.  The Board also notes 
parenthetically that this claim is for a diagnosed disability 
of the veteran's knees, and, therefore, 38 C.F.R. § 3.317 
pertaining to compensation for disability due to undiagnosed 
illness in a Persian Gulf veteran does not apply.  38 C.F.R. 
§ 3.317 (2001).  The Board concludes that chronic pathology 
of the left knee or chronic pathology of the right knee 
condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


ORDER

The claims of service connection for left knee and right knee 
disorders are denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


